[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On November 25, 1998, the court heard evidence on the complaint for damages resulting  from the conversion and destruction of personal property. The court finds the following facts.
During February 1996, the plaintiff and defendant developed a romantic relationship culminating in the defendant's moving into the plaintiff's residence. This residence is a second floor apartment in a building owned by the plaintiff. Unfortunately, the relationship soured and turned violent. On January 13, 1997, the parties appeared in court concerning the issuance of a CT Page 14578 restraining order under G.S. § 46b-15. The parties came to an agreement, which the family court adopted, requiring the plaintiff to refrain from entering the apartment until the defendant vacated the residence on February 2, 1997.
On February 2, 1997, the defendant did leave the premises. In doing so, however, she also  removed several items which belonged to the plaintiff. With exceptions noted below, these items are the same ones listed in Schedule A of the complaint. Essentially, the defendant stripped the apartment bare, including the removal of light bulbs, curtain and shower rods, electric outlet and switch plates, and some of the plaintiff's clothing. A few of the plaintiff's possessions still on the property were damaged by the defendant, such as stereo speakers and a VCR. The court infers that the damage to these items was caused by the defendant.
The items on Schedule A comprising food, toiletries, and cleaning products were not exclusively the plaintiff's, and the taking of these items was allowable. The other items, however, belonged to the plaintiff, and the retention of them by the defendant constitutes conversion.
The court finds that the value of the converted property is $1500. The court finds that the value of the damaged property is $500. The plaintiff's prayer for relief seeks neither punitive damages nor attorney's fees.
Judgement may enter for the plaintiff against the defendant for $2000.
Sferrazza, J.